      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 1 of 9 PageID #: 301




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ANTHONY STRONG                                                                            PETITIONER

v.                                                                             No. 1:20CV236-SA-DAS

STATE OF MISSISSIPPI                                                                    RESPONDENT


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of Anthony Strong for a writ of

habeas corpus under 28 U.S.C. § 2254. The State has moved [8] to dismiss one of the grounds as

successive and the remaining grounds on the merits and for failure to exhaust state remedies. Mr.

Strong has responded to the motion, and the matter is ripe for resolution. For the reasons set forth

below, that State’s motion [8] to dismiss will be granted, and the instant petition for a writ of habeas

corpus will be dismissed with prejudice.

                          Habeas Corpus Relief Under 28 U.S.C. § 2254

        The writ of habeas corpus, a challenge to the legal authority under which a person may

be detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar

Path to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St.

John's L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law

of England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is

equally significant in the United States. Article I, § 9, of the Constitution ensures that the right

of the writ of habeas corpus shall not be suspended, except when, in the case of rebellion or

invasion, public safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56.

Its use by the federal courts was authorized in Section14 of the Judiciary Act of 1789. Habeas
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 2 of 9 PageID #: 302




corpus principles developed over time in both English and American common law have since

been codified:

        The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the
        1948 Judicial Code. The recodification of that year set out important procedural
        limitations and additional procedural changes were added in 1966. The scope of the
        writ, insofar as the statutory language is concerned, remained essentially the same,
        however, until 1996, when Congress enacted the Antiterrorism and Effective Death
        Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners
        and setting out special, new habeas corpus procedures for capital cases. The changes
        made by the 1996 legislation are the end product of decades of debate about habeas
        corpus.

Id. Under 28 U.S.C. § 2254, a federal court may issue the writ when a person is held in violation of

the federal Constitution or laws, permitting a federal court to order the discharge of any person held

by a state in violation of the supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct.

582, 588, 59 L. Ed. 969 (1915).

                                     Facts and Procedural Posture

        Anthony Strong filed the instant petition for a writ of habeas corpus on November 2, 2020.

Doc. 1. In response to the court’s order (Doc. 3), Mr. Strong supplemented his petition on the § 2241

form and attached a memorandum in support (Doc. 6).1 While Mr. Strong states that he “attacks the

validity of his conviction[,] sentence[,] and erroneous detainer” (Doc. 6 at 3),2 in his filings, he

primarily argues that “he should receive time credit for his state offense while serving his federal term

of imprisonment and that the State of Mississippi erroneously applied a detainer to his state offense.”


1
 The State correctly surmised when parsing Mr. Strong’s grounds for relief that his claims must be
addressed through a petition for a writ of habeas corpus under 28 U.S.C. § 2254, rather than § 2241,
as the court first thought.
2
  Any challenge to Strong’s conviction and sentence would likely be untimely under the one-year
federal habeas corpus statute of limitations set forth in 28 U.S.C. § 2244(d). However, despite
this statement in his Petition, Mr. Strong clearly intends to challenge his detainer and the
calculation of his time, as acknowledged by the court in a previous order [4].

                                                    -2-
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 3 of 9 PageID #: 303




Doc. 6 at 4; see also id. at 5-6; Doc. 1 at 1-7. Mr. Strong argues that a detainer “disqualif[ies him] for

participation in programs [he] would otherwise qualify for (halfway house).” Doc. 1 at 2-3. He

further argues that he should “receive good-time credit toward [his] state sentence that has been run

concurrent to [his] federal sentence.” Id. at 3. Mr. Strong alleges that his inability to receive good-

time credits to reduce his state sentence violates the equal protection clause, “just because [he’s] not

physically in the state’s custody when other state prisoners are allowed to earn good-time credit,

reducing their sentences.” Id. at 4. Finally, Mr. Strong argues that he should have received “at least

315 days to his sentence but was only given eighty-seven (87) days” of pretrial detention credit. Id. at

7.

        Mr. Strong pled guilty to aggravated assault in the Circuit Court of Monroe County,

Mississippi. Exhibit A.3 On June 23, 2017, the circuit court sentenced Strong to a term of twenty

years, with fifteen years suspended, five years to serve, and five years post-release supervision.

Exhibit B.4 The circuit court’s order also required Strong’s state sentence “to run concurrent with [the]

sentence previously imposed in federal criminal no. 1:16CR052-NBB-DAS.” Exhibit B.

        On October 1, 2018, Mr. Strong filed a “Petition for Habeas Corpus Relief Due to a Defective

Indictment” in Mississippi Supreme Court Cause No. 2018-M-1388. State Court Record (SCR),

Cause No. 2018-M-1388. On November 2, 2018, the court dismissed the motion without prejudice to

be filed in the trial court, as he had pled guilty and did not seek a direct appeal. Id. (citing Miss. Code

Ann. § 99-39-7).


3
 The exhibits referenced in this memorandum opinion may be found attached to the State’s motion to
dismiss.
4
 Mr. Strong was also indicted for felon in possession of a firearm (Exhibit C); however, this
charge was retired to the files in exchange for Strong’s guilty plea to aggravated assault (Exhibit
D). See also Exhibit A at 13.

                                                   -3-
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 4 of 9 PageID #: 304




        Mr. Strong also filed the following documents in the Monroe County Circuit Court:

    (1) “Motion for Amendment of Judgment” in Cause No. CR2016-77 on April 30, 2018.
        Exhibit E.

    (2) “Motion for Jail Credit to be Apply to State Sentence” in Cause No. CR2016-77 on June
        18, 2018. Exhibit F.

    (3) “Petition for Habeas Corpus Relief Due to a Defective Indictment” in Cause No. 2019-
        297-RM on November 9, 2018. Exhibit G; see also Exhibit H (Docket, Cause No. 2019-
        297-RM).

    (4) A letter regarding his habeas petition, which was docketed as a “Pro Se Petition,” in
        Cause No. CR2016-77 on November 29, 2018. Exhibit I (Letter); see also Exhibit J
        (Docket, Cause No. CR2016-77).

    (5) “Motion for Jail Credit” filed in Cause No. CR 2016-77 on February 11, 2019. Exhibit K.

In three separate orders filed on July 29, 2019, the circuit court disposed of the various motions.

Exhibit L (Cumulative Exhibit of Three Orders).

        The circuit court found that Mr. Strong’s allegation that he did not receive credit for pretrial

jail time was without merit, as the MDOC confirmed that Strong was given credit for eighty-seven

days served prior to his plea. Id. His MDOC Inmate Time Sheet also confirms that Strong received

credit for his pre-trial jail time, as well as earned time of 261 days. Exhibit M.

        On June 9, 2020, Mr. Strong filed an “Expedited Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) and Restorative Justice” in his criminal matter, requesting that the circuit court

“enter an order to put the remainder of his sentence [ ] on post-release supervision” due to the “health

risks associated with COVID-19.” Exhibit N. On July 1, 2020, the circuit court denied the motion, as

18 U.S.C. § 3582(c)(1)(A) was not applicable in that action, nor did the court have jurisdiction to

amend Strong’s sentence. Exhibit O.5 A few weeks later, on July 22, 2020, Mr. Strong filed a


5
 The docket, as well as the records of the Mississippi Supreme Court available on that court’s
official website, reflects that Strong did not appeal the circuit court’s order. See Exhibit J.

                                                   -4-
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 5 of 9 PageID #: 305




“Motion for Relief/Restorative Justice” and a letter, which were docketed as such, in which he again

requested early release but due to good behavior. Exhibit P; see also Exhibit J.6

        He then filed multiple letters in his criminal matter. See Exhibit J (Docket, Cause No.

CR2016-77). He sent a letter to the circuit court judge, docketed as “correspondence” and filed in his

criminal matter on August 21, 2020, again requesting “post-release supervision for the remainder of

his sentence” due to good behavior and asserting arguments related to his detainer and good-time

credits. Id.; Exhibit Q. Mr. Strong also sent a letter to the circuit clerk’s office, docketed as

“correspondence” and filed on September 25, 2020, restating his previous arguments regarding early

release and credit towards his time. Exhibit R; see also Exhibit J.

        On December 2, 2020, he filed “Petitioner’s Request to Lift the Detainer Ordered by the State

of Mississippi Department of Corrections” in Mississippi Supreme Court Cause No. 2018-M-1388.

See SCR, Cause No. 2018-M-1388. In his request, he makes the same arguments that he raises in the

instant petition regarding a detainer the State of Mississippi filed regarding his federal sentence. Id.

On January 7, 2021, the Mississippi Supreme Court again dismissed his filing so that he could file it in

the trial court, as he pled guilty and did not directly appeal his conviction and sentence. Id. (citing

Miss. Code Ann. § 99-39-7). The court then denied Mr. Strong’s request for reconsideration on

February 1, 2021. Id.

        On January 22, 2021, he filed another letter in his criminal matter, docketed as

“correspondence to court,” in which he again brought arguments regarding early release and issues

related to COVID-19. Exhibit S; see also Exhibit J. On January 25, 2021, Mr. Strong filed a




6
 The docket reflects that this motion was sent to the court administrator and appears to be currently
pending. See id.

                                                    -5-
          Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 6 of 9 PageID #: 306




document entitled “Judge for Administrator Purpose,” which was docketed as “correspondence” in

Strong’s criminal matter, in which he again raised arguments regarding early release, his detainer, and

credit towards his sentence. Exhibit T; see also Exhibit J.7

                            Mr. Strong’s Pretrial Jail Time Claim Is Successive

           Mr. Strong’s challenge to his pre-trial jail time credit is successive, and this claim will be

dismissed for lack of subject matter jurisdiction. See 28 U.S.C. § 2244(b). Section 2244(b)(3)(A)

states:

           Before a second or successive application permitted by this section is filed in the
           district court, the applicant shall move in the appropriate court of appeals for an order
           authorizing the district court to consider the application. (emphasis added).

On June 12, 2019, Mr. Strong filed a federal petition for a writ of habeas corpus in the United States

District Court for the Northern District of Mississippi, Civil Action No. 1:19-cv-118-SA-DAS. In that

petition, Mr. Strong raised the same claim regarding his pre-trial jail time credit that he presents in the

instant petition. The court dismissed Strong’s petition with prejudice as procedurally defaulted, as he

failed to appeal the circuit court’s order regarding his pre-trial jail time credit. Strong v. Watson,

1:19CV118-SA-DAS, 2020 WL 3490032 (N.D. Miss. June 26, 2020); see also Exhibits J, K, L.

           Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), the decision of whether

a successive § 2254 application may be filed in district court must be made by a court of appeals. In

re Smith, 142 F.3d 832, 833-34 (5th Cir. 1998). Mr. Strong did not secure the Fifth Circuit’s




7
 Mr. Strong also filed a motion for speedy trial on October 22, 2020, as well as two motions to
appoint counsel on November 19, 2020 and January 22, 2021, and the docket reflects all were
sent to the circuit court judge’s law clerk and appear to be pending. See Exhibit U; see also
Exhibit J.

                                                      -6-
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 7 of 9 PageID #: 307




authorization before filing petition challenging the calculation of his pre-jail time credit; as such, this

claim must be dismissed for want of subject matter jurisdiction.

                         Claims Regarding the Detainer and Credit Towards
                                 State Sentence Are Without Merit

        Mr. Strong’s claims regarding the detainer and his inability to receive credit towards his state

sentence are without substantive merit. As set forth above, in the instant petition he argues that “he

should receive time credit for his state offense while serving his federal term of imprisonment and that

the State of Mississippi erroneously applied a detainer to his state offense.” Doc. 6 at 4; see also id. at

5-6; Doc. 1 at 1-7. He also argues that he should “receive good-time credit toward [his] state sentence

that has been run concurrent to [his] federal sentence” and that his inability to receive such credit

violates the equal protection clause, arguing that “just because [he’s] not physically in the state’s

custody when other state prisoners are allowed to earn good-time credit, reducing their sentences.” Id.

at 3-4. However, as set forth above, Mr. Strong’s MDOC Inmate Time Sheet reflects that he has

earned 261 days of credit towards his state sentence. Exhibit L. Further, a representative of the

MDOC stated to counsel for the State that Strong is eligible to receive various types of credit toward

his state sentence (see, e.g., Miss. Code Ann. § § 47-5-138, 138.1); however, he is responsible for

submitting proof to the MDOC of any and all programs he has completed while in federal custody in

order to receive credit for these programs.8 For these reasons, Mr. Strong’s claims regarding credit




8
  The MDOC representative advised counsel for the State that the same procedure for receiving
credit for programs must also be followed by state inmates in the physical custody of MDOC –
and that Strong may submit evidence of completed programs to the MDOC Records Department.
For his part, Mr. Strong states that he has presented proof of the programs to MDOC, but has yet
to receive good-time credit.

                                                    -7-
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 8 of 9 PageID #: 308




toward his state sentence are clearly without merit and should be dismissed with prejudice.9

                         Claims Regarding the Detainer and Credit Towards
                              State Sentence Have Not Been Exhausted

        “A fundamental prerequisite to federal habeas relief under 28 U.S.C. § 2254 is the exhaustion

of all claims in state court under § 2254(b)(1) prior to requesting federal collateral relief.” Sterling v.

Scott, 57 F.3d 451, 453 (5th Cir. 1995) (citing Rose v. Lundy, 455 U.S. 509 (1982)). A finding of

exhaustion requires the petitioner to have “fairly presented the substance of his claims to the state

courts.” Sones v. Hargett, 61 F.3d 410, 414-15 (5th Cir. 1995) (citing Vela v. Estelle, 708 F.2d 954, 958

(5th Cir. 1983)). Further, exhaustion “requires that normally a state prisoner’s entire federal habeas

petition must be dismissed unless the prisoner’s state remedies have been exhausted as to all claims

raised in the federal petition.” Graham v. Johnson, 94 F.3d 958, 968 (5th Cir. 1996) (citing Rose, 455

U.S. at 518-19). The exhaustion doctrine gives “state courts the first opportunity to review the federal

constitutional issues and to correct any errors made by the trial courts, [and thus] ‘serves to minimize

friction between our federal and state systems of justice.’” Satterwhite v. Lynaugh, 886 F.2d 90, 92

(5th Cir. 1989) (quoting Rose, at 518) (citations omitted).

        In this case, Mr. Strong recently filed a “Request to Lift the Detainer Ordered by the State of

Mississippi Department of Corrections” in the Mississippi Supreme Court challenging the same

claims set forth in the instant petition regarding the detainer and his inability to earn time towards his

state sentence while in federal custody – claims which were dismissed by the Mississippi Supreme

Court so that they could be filed in the trial court. SCR, Cause No. 2018-M-1388 (citing Miss. Code




9
  Despite Mr. Strong’s failure to exhaust these claims, as discussed below, the court may deny
them on the merits. 28 U.S.C. § 2254(b)(2); see also Neville v. Dretke, 423 F.3d 474, 482 (5th
Cir. 2005).

                                                    -8-
      Case: 1:20-cv-00236-SA-DAS Doc #: 13 Filed: 08/11/21 9 of 9 PageID #: 309




Ann. § 99-39-7). As detailed above, Mr. Strong has also filed various letters and motions in the

Monroe County Circuit Court; however, his claims have not yet been properly presented to the state’s

highest court. For these reasons, Mr. Strong’s claims are unexhausted, and his petition will, in the

alternative, be dismissed without prejudice for that reason.

                                              Conclusion

        For the reasons set forth above, the instant petition for a writ of habeas corpus will be

dismissed. A final judgment consistent with this memorandum opinion will issue today.


        SO ORDERED, this, the 11th day of August, 2021.

                                                                 /s/ Sharion Aycock
                                                                 U. S. DISTRICT JUDGE




                                                   -9-
